In the very insistent motion for rehearing appellant again presents his argument in favor of his contention that venue in Jefferson County was not proven by the finding of the body of deceased. Such contention is not an unreasonable one in view of the language of Article 195, as it is brought forward in Vernon's Ann. C. C. P. To concur in such holding, however, would *Page 118 
utterly destroy the act amending Article 195 of the Code of Criminal Procedure (44th Legislature, page 487, Chapter 200, paragraph 1). Instead of clarifying the Article, as is declared to be the purpose in the emergency clause, it would be rendered more confusing and the Legislature would have done a foolish thing. It had some purpose and the emergency clause declared what that purpose is. We think the act was properly construed in the original opinion.
The other question raised in the motion for rehearing deals with the admission of appellant's written confession in evidence when such confession was not prepared as provided by statute. The reason for so doing is clearly discussed in the original opinion, as well as the concurring opinion by Judge Hawkins. This matter was considered by all members of the Court before the above opinions were announced. The motion contains the contention, however, that we have modified the holding of this Court in the case of Conn v. State, 143 S.W.2d 1036. It is then suggested, in oral argument, that if the holding should be modified that it not be done in the instant case.
It is the view of the writer that the holding in the Conn case is not modified by the original opinion or the concurring opinion in the instant case, but that it is given a reasonable and logical application to the facts of the case now before us. The evidence relied upon to cure the error in admitting the written confession did not come from the appellant as a witness in his own behalf, but it includes statements from his mouth brought to the jury by his own witness testifying in the case. Evidence thus presented should have the same force and effect as if the jury heard him make the statement from the witness box. Any other conclusion would be an unreasonable application of the rule as interpreted in the Conn case.
We have again considered the entire record and are of the opinion that the case was properly affirmed.
Appellant's motion for rehearing is overruled. *Page 119